John G. Roberts, Jr.: We will hear argument first this morning in Case 09-868, Wall v. Kholi. Mr. Weisman.
Aaron L. Weisman: Thank you, Mr. Chief Justice, and may it please the Court: The issue before the Court today is whether a State court sentence reduction motion, which is a pure plea for leniency, qualifies as, quote, "an application for post-conviction or other collateral review. " within the meaning of 28 U.S.C. section 2244(d)(2). The State respectfully argue that there are at least three reasons why such a term as "collateral review" refers only to a legal challenge, refer to those recognized post-direct appeal applications in which constitutional, jurisdictional, and other such fundamental errors may be raised. First, as this Court has said, it is presumed -- Congress is presumed to have known the language that this Court used in its decisions, and the term 2255 applications as those type of independent civil inquiries testing the validity of a conviction and/or sentence.
Ruth Bader Ginsburg: But Mr. Weisman, the phrase is "post-conviction or other" -- "or other collateral review". And certainly the Rule 25 -- 35 motion is post-conviction. So it's post-conviction. It's not direct review. Why isn't that responsive?
Aaron L. Weisman: Well, I think both parties are in agreement, Your Honor, that the post-conviction review is a parcel of the other collateral review. That's not--
Ruth Bader Ginsburg: "Or" usually means it's something in addition.
Aaron L. Weisman: --Yes, but it's -- but with respect, Your Honor, it is "or other collateral review", and the "or other" -- and I think both parties are in agreement as to this -- "or other" embraces that State post-conviction review must also be, quote/unquote, "collateral review". Also, I think importantly, it would be anomalous in a tolling provision, in which we are talking about a direct appeal already having been concluded, to embrace things that don't -- that don't -- that come prior to the direct appeal. This is a tolling -- obviously, 2244(d)(1) speaks about the finality of a State court judgment of conviction. At that point, obviously--
Ruth Bader Ginsburg: Can you go back to the -- this is -- you said prior to. I thought the Rule 35 motion is made after the conviction.
Aaron L. Weisman: --Well, it can be made -- it can be made prior to when the conviction becomes final. For example, it can be made within 120 days of the imposition of sentence. Or it can be made within 120 days after the affirmance of the conviction on direct appeal of the Rhode Island Supreme Court. So it can be made prior to when the conviction becomes, quote/unquote, "final".
Elena Kagan: But isn't that true regardless of whether the Rule 35 motion seeks legal relief or discretionary relief alone, that both can be made prior to the finality of the judgment?
Aaron L. Weisman: That is true, Your Honor.
Elena Kagan: And -- and if I understand your argument, your argument is that Rule 35 motions that seek legal review do fall within the 2244(d)(2) language. It's just that Rule 35 motions that seek discretionary relief do not.
Aaron L. Weisman: Well, I'm not sure we conceded that point, Your Honor. I think clearly we are all in agreement that post-conviction vehicles and habeas vehicles, which obviously all traditionally occur after the direct appeal has been concluded, obviously qualify as what this Court's -- and everybody, we would suggest -- recognize as, quote/unquote, "collateral review". In terms of a Rule 35 motion that says, for example, the sentence is outside of the -- outside of the proper boundaries, it's unlawful as a matter of law, I don't think we've actually conceded before this Court that that would qualify. But certainly this--
Sonia Sotomayor: Would Rule 35 permit a challenge for a Federal violation? You have given an example of an illegal sentence that you think is discretionary; am I correct?
Aaron L. Weisman: --Not--
Sonia Sotomayor: But does Rule 35(a) permit a legal challenge of the kind that Justice Kagan was asking?
Aaron L. Weisman: --Correct. Our Rule 35 contains within the same provision a challenge to the legality of the sentence, to the manner in which it was imposed--
Sonia Sotomayor: All right. Let's assume a pure legal challenge.
Aaron L. Weisman: --A pure legal challenge, correct.
Sonia Sotomayor: Would Rule 35(a) be other collateral relief, as designated by the statute?
Aaron L. Weisman: We would suggest that this Court doesn't have to answer that question here. There are good arguments why it would not, again because in a tolling provision that speaks about collateral review -- and again, 2255--
Sonia Sotomayor: So explain again why you don't think this is collateral?
Aaron L. Weisman: --Well, certainly when all you're doing, as the First Circuit recognized, is making a pure plea for leniency, sentence leniency, you're not--
Sonia Sotomayor: No, no, no. Why is Rule 35, assuming it's a challenge to an illegal sentence on a legal ground--
Aaron L. Weisman: --Well, it could be argued--
Sonia Sotomayor: --Why would it not be collateral review?
Aaron L. Weisman: --Well, it could be argued that we are talking about vehicles that challenge the validity of a judgment that has already survived scrutiny under direct review. And a Rule 35 vehicle, even one that raises a legal challenge, a tolling provision simply would not begin to run at that point.
Antonin Scalia: I don't -- I don't understand your argument at all. It seems to me that the phrase "post-conviction or other collateral review" means post-conviction collateral review or pre-conviction collateral review. Isn't that what is added? "Post-conviction or other"; what's "other" from "post-conviction"? I guess it would be pre-conviction, wouldn't it?
Aaron L. Weisman: Well, we would suggest, Your Honor, that the collateral review as explained by this Court is referring to the difference between collateral review and direct review. And the case in--
Antonin Scalia: That's fine. And is this direct review?
Aaron L. Weisman: --This is not -- this is clearly not -- this is not in the direct review process. No, it's not.
Antonin Scalia: So it's collateral review? So -- so you lose.
Aaron L. Weisman: This Court, though, Your Honor, has said that, speaking about when Congress enacted 2255, it simplified the procedure for making a collateral attack on a final judgment entered in a Federal criminal case, but it did not purport to modify the distinction, again, between collateral review and direct review.
Antonin Scalia: I would think that if -- if there is anything to the point you are making, it hinges not on the "post-conviction or other collateral" phrase, but rather on the word "review". I suppose it could be argued that you are not reviewing the judgment if you are asking for mercy. Whether the judgment was good or bad, you are asking for mercy. And I would -- you know, perhaps it's not review. Is that your point?
Aaron L. Weisman: Well, we go forward and use that -- even -- we would suggest, Your Honor, even more strongly that the phrase "collateral review", as that phrase has been used by this Court consistently, recognizes that this is a procedure that occurs after the completion of a direct review process.
Antonin Scalia: Well, that's only because all the cases we've had involved that. We've never had a case like this before. So in all those other cases, we've used the natural term "collateral review". That doesn't mean it couldn't apply to this. It just means we've never had occasion to inquire whether it applies to this.
Aaron L. Weisman: But, Your Honor, respectfully, in State v. Addonizio itself, it contrasted the Rule 35 motion, for example. Many jurisdictions, including obviously the Federal courts, had this very -- almost exact Rule 35-type proceeding. It's never been referred to, it has never been understood in thousands of cases, as collateral review. It's always been understood as sort of a quasi-civil inquiry, after the--
Elena Kagan: Mr. Weisman, I think that that's not right, that the -- as you say, that the Rule 35 motion that Rhode Island has is based on the Federal Rule 35 motion that existed prior to 1987, and that on a couple of occasions this Court talked about that prior Federal Rule 35 as collateral review. Am I wrong about that?
Aaron L. Weisman: --We don't believe so, Your Honor.
Elena Kagan: U.S. v. Robinson, Barton v. United States. I might be wrong about it.
Aaron L. Weisman: We don't believe it ever referred to a sentence, a plea for sentence leniency, Your Honor, no, not as a plea, a pure plea for leniency under Rule 35.
Ruth Bader Ginsburg: And the current Federal rule provides for--
Aaron L. Weisman: Yes.
Ruth Bader Ginsburg: --It's Rule 35 also, but it doesn't have the pure leniency? That's Rhode Island?
Aaron L. Weisman: That's correct -- correct, Your Honor. We are just speaking about the pre-1987 guidelines rule, which is--
Anthony M. Kennedy: Let's assume that we adopt your formulation generally, that it has to be for legal error, collateral review has to be for legal error, and we can even add what the Ninth Circuit has found, that it has to be by a court in order to avoid clemency parole review boards, and so forth. I don't see why you don't lose anyway, because the allegation here, the complaint, the argument, may be that there was an abuse of discretion, and if there is an abuse of discretion that is a legal ground to set aside the sentence.
Aaron L. Weisman: --I think, Your Honor, we have to differentiate between a legal ground and the vehicle. Again, the vehicle, the reduction, the plea for leniency vehicle, is not a legal vehicle. It's simply, I think, as Kholi kind of recognized--
Anthony M. Kennedy: It's a motion made in a court, reviewable by the appellate courts of the State.
Aaron L. Weisman: --But what it--
Anthony M. Kennedy: It's a little odd to say it's not legal. If -- an abuse of discretion standard is something we're quite familiar with in the law. We've never thought of that as being somehow extra-legal.
Aaron L. Weisman: --Well, to the extent it's abuse of discretion, it's really shorthand for the appellate court takes a look if the sentence is within the proper bounds and if there was, quote, "some justification" for the imposition of the sentence, then it's affirmed. And just like on the--
Sonia Sotomayor: And if there is no justification, what do they do?
Aaron L. Weisman: --If there is no justification -- I can say it hasn't happened so far in our State, and I think -- I don't know what happens in other States. But essentially, that's all the inquiry is. If it's within the legal bounds, the filing of the motion itself, as to pre-'87 guidelines, presumes the validity of the conviction and sentence and it simply says: Give me a second chance; take a second look; look at the offender, look at the characteristics, look at--
John G. Roberts, Jr.: Are those different than the characteristics that the sentencing judge looks at in the first instance?
Aaron L. Weisman: --They could be the same. They could be other. There is a wide--
John G. Roberts, Jr.: In other words, how these -- you've obviously seen a lot of these and I haven't seen any, but I mean, do the Rule 35 motions typically say -- do they typically concede the legal validity of the sentence and then simply say -- what? I mean, I assume the sentencing is completely open and you can put in anything at all, like the deprived childhood, the unique situation, the age, whatever.
Aaron L. Weisman: --Correct.
John G. Roberts, Jr.: In what sense is Rule 35 different from the arguments that are made at sentencing?
Aaron L. Weisman: It's not much different at all, Your Honor. It's essentially the same. It is simply--
John G. Roberts, Jr.: But that's bad for you, isn't it, for the very point that Justice Kennedy was raising? If it's the same sort of arguments that you get to raise as a legal matter prior to the imposition of sentencing, why should they not be considered legal matters when they are raised under Rule 35?
Aaron L. Weisman: --Because we don't believe they are legal matters, Your Honor. What they are asking for is sentence leniency based on, sure, factual matters like, as you indicated, Your Honor, Chief Justice, the history of the individual, the various--
John G. Roberts, Jr.: Are those issues that can be -- that are typically raised on direct -- direct review?
Aaron L. Weisman: --No, they are not, Your Honor. We have a procedure whereby generally sentence reduction and sentencing issues must be raised pursuant to Rule 35. If I could--
Sonia Sotomayor: Do you quarrel with a statement in Mallacone, a Rhode Island 2000 decision that says: "We will interfere with the trial court's discretion vis a vis sentencing only in rare instances where the trial justice has imposed a sentence that is without justification and is grossly disparate from the other sentences generally imposed for similar offenses? "
Aaron L. Weisman: --No.
Sonia Sotomayor: Is that the review standard?
Aaron L. Weisman: Correct, correct. What the--
Sonia Sotomayor: That is the standard of review.
Aaron L. Weisman: --Yes.
Sonia Sotomayor: So please explain to me why that is not what Justice Kennedy described as a review for abuse of discretion and why a review for abuse of discretion is not a legal challenge?
Aaron L. Weisman: Well, what we suggest is the abuse of discretion that that is talking about is if there is no justification. Again, they look at the sentence and if there is no justification for it then it will be an abuse of discretion. If there is some justification -- and again, it hasn't happened. If there is some -- if the sentence is within the legal limits and there is some justification for it, it will be affirmed. That's the shorthand.
Sonia Sotomayor: I'm sorry. Am I misunderstanding? Are you saying that the Rhode Island appellate courts never change a sentence under Rule 35?
Aaron L. Weisman: We have not.
Sonia Sotomayor: Or are you saying that they do find some lack of justification?
Aaron L. Weisman: No. What we are saying, Your Honor, is if there is some justification for it and if it's within the legal sentencing bounds, the denial of the Rule 35 motion is affirmed. And that happens all the time.
Antonin Scalia: Well, then -- then think you are saying that it only gets reversed for abuse of discretion, right? And that's a legal ground, it seems to me. And I don't know how you could say that that's a plea for leniency. It's a plea that the sentencing court abused its discretion and should have given a lesser sentence. How is that leniency? It's abuse of discretion?
Aaron L. Weisman: Because the inquiry is simply -- I understand the words "abuse of discretion" are used, but the "no justification and manifestly excessive standard. " simply, as the cases explicate, looks at the sentence; if it's legal and if there is some justification for it, the appeal is denied.
Antonin Scalia: I don't want to have to figure this out case by case, or even jurisdiction by jurisdiction, as to whether it's an abuse of discretion review or leniency review or this or that. And that -- that makes me inclined to say we should treat your Rule 35 as coming within the tolling provision, so we don't have to grapple with -- I mean, I'm not having very much success understanding the distinction that you're telling me. I'm don't want to have to do this for 50 States.
Aaron L. Weisman: I understand. But certainly, Your Honor, just using the formulation that everything that is filed in a State court post a judgment of conviction qualifies would certainly be an odd way for that Congress to expect.
Ruth Bader Ginsburg: Can you read the relevant provision of the Rule 35? There are two categories, the ones about legal challenges, at least as I read the rule, and--
Aaron L. Weisman: Yes.
Ruth Bader Ginsburg: --Read the relevant part of Rule 35.
Aaron L. Weisman: Yes, certainly, Your Honor: "The court may correct in a legal sentence at any time. " Period. "The court may correct a sentence imposed in an illegal manner and it may reduce any sentence when a motion is filed within 120 days after sentence is imposed or within 120 days after receipt by the court of a mandate. "
Ruth Bader Ginsburg: And you are talking about reducing.
Aaron L. Weisman: We're talking -- this case involves only a motion to reduce sentence. And certainly the policy considerations for what Congress would have intended--
Elena Kagan: Mr. Weisman, I'm sorry. Before you talk about policy, so this motion to reduce sentence is very short. It just says that the man "prays that the sentence imposed with respect to the above matter be reduced in accordance with the provisions of Rule 35. " Would it make a difference to you if it said he prays that the sentence imposed -- he "prays that the illegal sentence imposed with respect to the above matter be reduced in accordance with provisions of Rule 35? "
Aaron L. Weisman: --It might.
Elena Kagan: If he had put in that word "illegal", would that have made the difference?
Aaron L. Weisman: It might, Your Honor. And under our system it might -- that might have been characterized, not as a sentence reduction provision or sentence reduction vehicle, but as a legal motion to correct an illegal sentence, or challenging the sentence.
Elena Kagan: So but that does suggest the difficulty that Justice Scalia raises, is that we are going to have to look at the particular rule of the State, we are going to have to look at the particular motion, we are going to look at any -- we're going to have to look at any State law regarding how motions are construed. And this is going to be a very difficult determination.
Aaron L. Weisman: Sure. If I could just address that, Your Honor. The problem is that simply because a statute of limitations is an affirmative defense, these are matter that already are going to have been included in the State court. Before anyone files for 2254, the State court's going to have findings. This is either going to be a motion for sentence leniency or it's going to be a motion to correct an illegal sentence. These matters are going to have to be pled by the State as well. So when an applicant goes to Federal court, district court, and files a 2254, if we want to raise the affirmative defense of the time bar, which will save the Federal court a lot of time, obviously, because there is no case at all -- and if we can contrast it with exhaustion, for example, which as this Court obviously is familiar with, presents very complicated questions of whether, you know, State procedures were exhausted and claims were exhausted, this is very straightforward. If somebody raises a motion which challenges the legality of the sentence, it will be characterized in State court in the run of the mine -- in the run of the mine cases, as an illegal sentence.
Sonia Sotomayor: So a petitioner in the future in Rhode Island should file a petition that says: I'm filing a motion pursuant to 35(a) for an illegal sentence, make something up?
Aaron L. Weisman: Right.
Sonia Sotomayor: Or for leniency. And then are district courts supposed to figure out whether the legal challenge was frivolous or not or had a basis in law or fact--
Aaron L. Weisman: Well--
Sonia Sotomayor: --and then decide whether they would toll or not toll based on that now side trial on what's an illegal sentence and what's just a plea for leniency? That's what you are proposing?
Aaron L. Weisman: --Well, what we suggest actually is very straightforward, Your Honor. If somebody captions their document "Motion for sentence" -- "for sentence reduction and motion to correct an illegal sentence. " that's not this case, obviously, because then--
Sonia Sotomayor: So what if they say "correct the illegal sentence because it was an abuse of discretion? " So is the magic words "illegal sentence" or is the magic words "abuse" -- what are the magic words?
Aaron L. Weisman: --Well, it's may not so much be the magic words, but it's what the -- as this Court has said, it's what the substance of the motion seeks, and that will already have been determined in State court.
Antonin Scalia: Either -- either your victory will give you absolutely nothing or you have truly stupid defendant lawyers in Rhode Island. I mean, why would anybody not caption the 35 motion that way?
Aaron L. Weisman: Because--
Antonin Scalia: What's to lose? You say it doesn't matter if your claim of an illegal sentence is frivolous or not. What is to lose?
Aaron L. Weisman: --Because, Your Honor, they actually want to reduce their sentence. It's not -- we don't suggest -- it's not a matter of playing games. They feel they were sentenced for 30 years and maybe they want 20 years, and if they want to challenge the legality of the sentence, they recognize the established collateral attack vehicles.
Samuel A. Alito, Jr.: There is another argument that you could make other than the one you have been pressing, which is that collateral review means something other than a step in the criminal case. But you have chosen not to make that; is that correct.
Aaron L. Weisman: Well, we have spoken about the words "collateral review" as embracing a case that's already -- upon looking at a proceeding that occurs after the finality of the judgment, which obviously includes this Court's denial of cert or the time--
Antonin Scalia: But you've said that this could be done before finality. I thought--
Aaron L. Weisman: --No.
Antonin Scalia: --I'm sure you said that earlier, that this motion can be made before the judgment is final. Didn't you say that?
Aaron L. Weisman: It can. It certainly can, Your Honor. And we would suggest--
Antonin Scalia: But that's not what you just said. You just said after the finality. Which is it?
Aaron L. Weisman: --No. We would suggest, Your Honor, that that furthers our argument. A Rule 35 motion is not collateral review because it is not a motion -- you could say even in the legal sense, motion. It's not a motion that occurs after the judgment becomes final. And we are looking at a tolling provision, and the congressional intent of the tolling provision was finality and exhaustion of State remedies.
Sonia Sotomayor: I'm sorry. I'm not sure I understand that. There is nothing in this rule that bars a litigant from filing after the conviction is final. They have 120 days.
Aaron L. Weisman: They have 120 days. It can be filed after the sentence is imposed, 120 days of that date, or 120 days after the conviction becomes final. We would suggest that the term "collateral review" embraces, as Justice Alito indicated, sort of that concept that obviously in a tolling provision it begins to run when the conviction becomes final.
Ruth Bader Ginsburg: Justice Scalia's suggestion--
Antonin Scalia: Except that it says--
Ruth Bader Ginsburg: --that perhaps the -- the leniency review is -- is not review of the conviction or sentence. But you didn't -- you didn't do anything with that. You didn't argue that the kind of review that's involved with leniency is really not review of the sentence for legal error.
Aaron L. Weisman: It's clearly not, Your Honor, correct. I think as everybody recognizes, the Kholi panel and the Respondents in this case as well characterized this Rule 35 proceeding as sort of apart, distinct, away from the underlying case. And that's undoubtedly true in the sense that it's not -- it's not part of the direct review process. It's -- it's clearly not. But that doesn't mean it's collateral review. It's not either/or. It can be--
Ruth Bader Ginsburg: So what -- is it something in between? It's not direct and it's not collateral?
Aaron L. Weisman: --It -- it's neither fish nor fowl, Your Honor. I mean, simply because it's not part of the direct review process doesn't mean that it's quote, "collateral review", because again "collateral review" has the sort of meaning in the law, using this Court's decisions, using this Court's cases, referring to a post-judgment vehicle in which fundamental jurisdictional and other types of errors can be raised.
Antonin Scalia: --I guess we need a new adjective then, because I've always thought that there are two kinds of review, direct and collateral. You say there is a -- a tertium quid. What do you want us to call that?
Aaron L. Weisman: Well, I don't know that it needs to be called anything, Your Honor. I think the only question with respect--
Antonin Scalia: I think it maybe doesn't need to be called anything because it doesn't exist. I -- I can't--
Aaron L. Weisman: --Well--
Antonin Scalia: --imagine anything that isn't either direct or collateral.
Aaron L. Weisman: --it is certainly -- it is certainly an interesting vehicle because, it can be filed prior to the finality of the judgment and it can be filed -- and it can be filed after the judgment becomes final. And again, going -- going back to the policies, the 2244(d)(2), very clearly, two big policies again are finality, which it obviously promotes -- these cases would not be in Federal court if they were time-barred -- and exhaustion of State remedies. To have a motion that seeks leniency only, there is no purpose that could be accomplished by bringing that motion into Federal court and therefore it doesn't serve that purpose.
Elena Kagan: But, Mr. Weisman, that's true also of State habeas claims that are based only on State law. But six circuits have said that 2244(d)(2) applies to those claims. Are you contesting that?
Aaron L. Weisman: We are not. But -- but the important element there, Your Honor, is that those vehicles can be raised to bring -- those are the vehicles, the collateral vehicles, through which the States have channelled constitutional, jurisdictional and other fundamental claims. The Rule 35 sentence reduction vehicle doesn't -- can't do it, can't do that service. So sure, you could have -- you could have a habeas, and the only issue, the only claim raised in the habeas could be, you know, it is in violation of -- of my State rights, which couldn't be heard in 2254, but--
Elena Kagan: Where the exhaustion policy does not come into effect.
Aaron L. Weisman: --Exactly. But Congress may have well said, we are not going to be in the business of looking at the individual claims. Look, this is a collateral review vehicle. This vehicle is a recognized vehicle for bringing, for channelling in these claims. So that's going to toll. But this other vehicle, this Rule 35 sentence reduction vehicle, it can never be used for a claim that could go to Federal court. It's pointless. I mean, it wouldn't serve the purpose, and of course it would undermine the State's interest in getting the State prisoners into Federal court within 1 year. I will rest with my time if that's okay, Your Honor.
John G. Roberts, Jr.: Thank you, counsel.
Aaron L. Weisman: Thank you, Mr. Chief Justice.
John G. Roberts, Jr.: Ms. Mizner.
Judith H. Mizner: Mr. Chief Justice, and may it please the Court: The First Circuit here correctly held that Khalil Kholi's motion for a reduction of sentence under Rhode Island Rule 35 was an application for State post-conviction or other collateral review with respect to the pertinent judgment or claim. As such, it tolled AEDPA's 1-year limitation period and Mr. Kholi's petition was timely filed. We look to the common usage and ordinary understanding of the words of the tolling provision in the context of the statute. Collateral review is a proceeding occurring after final judgment that could affect that judgment.
Samuel A. Alito, Jr.: Am I correct that you think "post-conviction or other collateral review" means anything that occurs after the conclusion of direct review?
Judith H. Mizner: Yes, for purposes of the tolling provision.
Samuel A. Alito, Jr.: Then what does the phrase "or other collateral review" add? Why -- why wouldn't Congress just say "post-conviction review"?
Judith H. Mizner: In Duncan, this Court talked about the possibility of civil commitment or contempt custody that could be part of the Rule 2254 proceeding and that that would not be post-conviction. So that post-conviction is a form of collateral review, but is not the only form. In Duncan the Court also discussed the fact that many States may call what other States call post-conviction review something else, and that that would also then be collateral. The collateral is just a -- an umbrella that encompasses post-conviction and other forms of review after a judgment.
John G. Roberts, Jr.: Why don't you just call your motion a motion to correct an illegal sentence? Then we wouldn't have any dispute here, I gather.
Judith H. Mizner: Under the State's theory, there would not be. I did not file this motion.
John G. Roberts, Jr.: You are not one of the stupid lawyers that we were worried about before. [Laughter]
Judith H. Mizner: I may be in other respects, Your Honor, but not this one.
John G. Roberts, Jr.: I'm sure of that. But you do think that if you had -- if you or whoever files these motions had simply said that, there would be no problem, right?
Judith H. Mizner: From the State's perspective. I don't think that there is a problem with omitting the word "illegal", because--
John G. Roberts, Jr.: Well, it's because you want something other than legal review, right? You want to throw yourself on the mercy of the court. You have got plenty of avenues to correct the illegality of the sentence, but this is something different, right? This is to -- not correct -- you admit it's illegal, but you say it should still be reduced for a lot of reasons.
Judith H. Mizner: --Yes. It is a request for the Court to -- to review, to take a second look, to reexamine the sentence to determine whether or not it was unduly severe at the time that it was imposed. You are asking the court to -- to take a second look, either based on factors that were either submitted at sentencing or additional information that--
John G. Roberts, Jr.: You can raise all of those -- all of those claims under the normal State collateral post-conviction, State habeas, all those other thing, right?
Judith H. Mizner: --You can raise those issues under the post-conviction review. You can also raise them -- in Rhode Island, there is a provision of the post-conviction review statute that speaks of the -- any facts that would require a new proceeding in the interests of justice.
John G. Roberts, Jr.: So I guess I'm having trouble. You can -- the various grounds on which the sentence should have been lower than it was, including the fact that setting the sentence at that level was an abuse of discretion, you obviously can raise those at sentencing and you can raise those on direct review, right?
Judith H. Mizner: In Rhode Island you can not challenge your sentence on direct review.
John G. Roberts, Jr.: Can you challenge it on -- in State habeas?
Judith H. Mizner: You challenge it by way of the Rule 35 motion. It's the normal--
John G. Roberts, Jr.: That's the only vehicle you have -- that's the only vehicle you have for challenging the sentence?
Judith H. Mizner: --That's the normal vehicle that is used for challenging the sentence. I believe that you could also encompass it in a motion for post-conviction relief, which is the kind of umbrella Rhode Island procedure for raising--
Anthony M. Kennedy: So after a conviction in the State, if there's an appeal with a number -- on direct review, with a number of issues, improperly admitted evidence and so forth, you -- the lawyer can't add -- and in addition he was sentenced under the wrong provision. He was given 5 years too many because the judge cited the wrong provision. You can't say that on direct review.
Judith H. Mizner: --Under my understanding of the Rhode Island Supreme Court decisions, the answer to that is no.
Ruth Bader Ginsburg: You can challenge only the conviction, not the sentence, on direct review?
Judith H. Mizner: I believe that that is the holding of the Rhode Island Supreme Court.
Ruth Bader Ginsburg: Do you agree that Rule 35 is not something that the prisoner must exhaust before seeking Federal habeas?
Judith H. Mizner: Exhaustion for Federal habeas is limited to the exhaustion of claims that are going to be presented in the Federal habeas petition. And since the denial of a request for a sentence reduction on the grounds of abuse of discretion is not going to be a claim that is cognizable in Federal habeas corpus jurisdiction, then you would not need to exhaust it.
Ruth Bader Ginsburg: Isn't the whole purpose of allowing tolling of the 1-year Federal statute the purpose to give the petitioner an opportunity to exhaust what he must exhaust?
Judith H. Mizner: Exhaustion is one of the purposes of the tolling provision, but this Court has recognized that AEDPA's purpose was to further the principles of comity and finality and federalism and had a clear purpose of encouraging litigants to pursue claims in State court prior to seeking Federal review. So, tying the tolling provision to State applications shows Congressional concern for comity, which at its core is a respect for the State processes that are used in reviewing the claims of State prisoners.
John G. Roberts, Jr.: I may have asked this already, but it seems unusual to me so I want to make sure the answer. You have a client who is convicted of a particular offense that results in a sentence of what, zero to 5 years, okay? And the judge in imposing the sentence engages in racial discrimination. It turns out that he sentences African Americans to 5 years and Caucasian defendants to 2 years. That you are telling me is a claim that you cannot raise on direct review or on -- in State habeas?
Judith H. Mizner: It would be raised in the State Rule 35, a motion to correct.
John G. Roberts, Jr.: Well, you say it "would be raised". Are you saying it can only be raised under Rule 35?
Judith H. Mizner: It could be raised under the State post-conviction review proceedings as well.
John G. Roberts, Jr.: That's what I would have thought. So Rule 35 is not the only vehicle for challenging a sentence?
Judith H. Mizner: No.
John G. Roberts, Jr.: Okay.
Sonia Sotomayor: I -- your adversary said the contrary, and I was -- you are flip-flopping. Can this be brought on a direct appeal or not?
Judith H. Mizner: No--
Sonia Sotomayor: An illegal sentence?
Judith H. Mizner: --Not on direct appeal.
Sonia Sotomayor: So what did you mean when you answered the Chief Justice that it could be brought in collateral proceedings?
Judith H. Mizner: Rule 35 is a collateral proceeding.
Sonia Sotomayor: That's -- just so your adversary, when he gets up on rebuttal can confirm or not this point, any challenge to an illegal sentence has to be brought first with a Rule 35(a) a motion, regardless of what the grounds of illegality are?
Judith H. Mizner: Yes, or perhaps in a motion for post-conviction relief under section 10-9.1.
Samuel A. Alito, Jr.: Can I return to the question Justice Ginsburg asked a couple minutes ago? Let's say we have a case in which a defendant convicted in State court has some exhausted Federal claims that this defendant wants to raise in a Federal habeas; also files a motion seeking a reduction of sentence based purely on a request for leniency, sentence within the range prescribed by the statute. What purpose is served by tolling the time to file the Federal habeas during the pendency of this request for leniency in the State court? You say comity, but in concrete practical terms what purpose is served?
Judith H. Mizner: A prisoner who receives adequate relief in the State court, through whatever vehicle, may choose not to pursue a Federal habeas corpus claim.
Samuel A. Alito, Jr.: In your experience, does that happen a lot? You have somebody who is sentenced to a 5-year sentence and that's within the range, also has legal challenges that would result in no conviction, no time whatsoever and no criminal conviction, that person decides to give up on the legal challenge because the 5-year sentence might be reduced to 3 or 2 or 1?
Judith H. Mizner: I would say that would be unlikely, but there are many Federal habeas cases that are -- raise questions of, for example, ineffective assistance of counsel at sentencing. A State resolution that reduces the sentence would obviate the need for a Federal habeas petition in that context.
Stephen G. Breyer: Can you explain--
Ruth Bader Ginsburg: If you look at 2255 -- that's the Federal post-conviction review, and it also has a 1-year statute of limitations. That limitation would not be tolled for Federal Rule 35 motion, so why should it be tolled for State?
Judith H. Mizner: 2255, Justice Ginsburg, has no tolling provision at all, and the reason for that may perhaps be the respect for comity that Congress recognized when you are addressing a 2254 petition filed by a State prisoner.
Elena Kagan: I think, Ms. Mizner, the amicus brief in this case asserted that in Rhode Island or in other States with a rule like this many judges sit on these Rule 35 motions. They just let them stay pending for a considerable period of time, in order to retain some ability to modify the sentence if and when they feel like doing so. Is that your understanding of what happens to these motions, that they just sit, that they are not denied?
Judith H. Mizner: I don't practice in Rhode Island, but in this case the Rule 35 did not sit. It was resolved by the trial court within 3 months. The issue, the potential for abuse for sitting on motions, is not limited to a Rhode Island Rule 35. It's not a peculiar concern.
John G. Roberts, Jr.: Well, I guess the question -- and I'm sorry if I cut you off -- is not that this is a question of abuse, that it may be a good thing. The idea is you have got a motion for reduction of sentence because of mercy, and the judge might say: Well, I'm inclined to exercise mercy if you come out of the rehab program in a good way, if it turns out after the first several months that you are a model prisoner. In other words, it's not a question of abuse, it's a good thing; and if we start saying that the time for Federal habeas is tolled, judges might be inclined not to exercise such charity based on the prisoner's conduct after conviction.
Judith H. Mizner: Well, the Rule 35 also provides that the decision must be made within a reasonable time.
John G. Roberts, Jr.: 120 days, right?
Judith H. Mizner: No. 120 days is the time frame--
John G. Roberts, Jr.: For filing?
Judith H. Mizner: --within which the motion must be filed.
John G. Roberts, Jr.: Right.
Judith H. Mizner: The rule also provides that it must be decided or resolved within a reasonable time. So there is a -- a limitation in that respect.
Antonin Scalia: Do we have any indication in the case law what a reasonable time consists of?
Judith H. Mizner: I have not found any Rhode Island cases discussing that particular question.
Stephen G. Breyer: --Can you go back for a second? Imagine that the defendant is convicted of robbery and he's sentenced to ten years. He thinks there is an error in my conviction of a legal nature and he thinks there is another error in my sentence of a legal nature. Now, I take it in Rhode Island he files an appeal to consider the first?
Judith H. Mizner: Yes.
Stephen G. Breyer: And as to the second, he files a Rule 35 motion?
Judith H. Mizner: That's my understanding also.
Stephen G. Breyer: And when does he file the Rule 35 motion, because it says at any time?
Judith H. Mizner: No. A Rule 35 motion must be filed within 120 days.
Stephen G. Breyer: No, it doesn't say that. It says a court may correct an illegal sentence at any time. It has nothing to do with mercy. I want to know how it works. He says there is a legal error in my sentence. When -- how does he get that corrected?
Judith H. Mizner: A defendant would have an interest in getting an--
Stephen G. Breyer: Don't take what I have as my view. I just want the fact. I'm asking you a fact. How and when does the person correct the legal error in his sentence?
Judith H. Mizner: --He could correct it by filing the motion at any time, and--
Stephen G. Breyer: Where?
Judith H. Mizner: --In the trial court.
Stephen G. Breyer: If the trial court says no, what does he do.
Judith H. Mizner: He appeals.
Stephen G. Breyer: Fine. Okay. So now we have two appeals. One is from the judgment of conviction; another is from the judgment imposing the sentence. Now, the Federal statute says a one-year period of limitation shall apply from the date on which the judgment became final. Correct?
Judith H. Mizner: Yes.
Stephen G. Breyer: Okay. When is the date on which the judgment of the sentence became final?
Judith H. Mizner: If both appeals are pending at the same time, the practice would be to consolidate them, so you would have a ruling from the Rhode Island Supreme Court--
Stephen G. Breyer: And if they are not -- they are not -- if they are not at the same time, then what?
Judith H. Mizner: --Then the judgment would become final when the Rhode Island Supreme Court affirms the conviction and either this Court--
Stephen G. Breyer: Why not the sentence?
Judith H. Mizner: --You may have two time frames--
Stephen G. Breyer: In April they affirm the conviction. In June they affirm the sentence. Do those two months -- is the date on which the judgment became final by conclusion of direct review, does that run from April or from June?
Judith H. Mizner: --I would say June.
Stephen G. Breyer: June. Okay. Now suppose he doesn't. Suppose that there were no appeals from the -- I see. Our problem is that there is no appeal from the judgment -- from the sentence where he asks for correction as a matter of mercy and not law.
Judith H. Mizner: There may be an appeal--
Stephen G. Breyer: There may be?
Judith H. Mizner: --from such -- from the denial of a Rule 35.
Stephen G. Breyer: What I'm trying to figure out is why, if you are willing to call for purposes of one -- the one-year statute begins to run from the time the direct appeal becomes final. Why is it a direct appeal of a sentence where you appeal the matter of law and it isn't a direct appeal of a sentence where you ask for mercy? It's the same rule. It's the same procedure.
Judith H. Mizner: It -- the Rule 35--
Stephen G. Breyer: This would help you just as much, I imagine. I'm just trying to get it straight in my mind.
Judith H. Mizner: --Rhode Island's manner of addressing the Rule 35 seems to be somewhat unusual in terms of--
Stephen G. Breyer: You see, my basic question is: Why -- look. Two appeals, one judgment, one sentence. Okay? January, June. You are prepared to say the one-year statute does not begin to run until June. Fine. The Rule 35 motion, when you took an appeal, became final for purposes of a Federal habeas statute in June. So why doesn't the Rule 35 motion become final under (1)(a) of the habeas statute, whenever that is decided, finally? Why is it collateral at all? Why isn't it direct, just as your first one was direct?
Judith H. Mizner: --If the Rule 35 motion is filed after the Rhode Island Supreme Court affirms the judgment with--
Stephen G. Breyer: Wait a minute. Judgment of what? Judgment of conviction or judgment of sentence?
Judith H. Mizner: --Judgment of conviction.
Stephen G. Breyer: That's the same reason that it doesn't become final when you have not appealed your sentence yet, or when they haven't -- they didn't consolidate. I am quite confused, as you see, as to how this all works in Rhode Island. Rhode Island -- I used to be on the First Circuit. I know it has some special ways of doing things. They are sometimes different, and this is different.
Judith H. Mizner: It is, Justice Breyer. And I have not seen any Rhode Island cases addressing a Rule 35 motion that was not filed after the judgment of conviction had been affirmed in the context of looking for a discretionary--
Stephen G. Breyer: There must be in Rhode Island some complaints about the sentence.
Judith H. Mizner: --In terms of a motion for reduction for leniency--
Stephen G. Breyer: Both.
Judith H. Mizner: --I have not seen any -- prejudgment -- pre-Rhode Island Supreme Court resolution.
Samuel A. Alito, Jr.: What would happen if the statutory maximum for an offense in Rhode Island is 5 years and the sentencing judge imposes a sentence of 10 years, and the defense attorney at that time says, Well, you can't do that; that's more than a statutory maximum, and the judge goes ahead with it and then an appeal is taken? Are you saying that the appellate court in Rhode Island would not entertain that argument? They would say you have to go back and make a Rule 35 motion in the trial court? I mean, that's the procedure. That seems odd. Is that it?
Judith H. Mizner: That is what the Rhode Island Supreme Court has said.
Anthony M. Kennedy: Is there a citation for that, that you have?
Judith H. Mizner: I do not have that with me.
Samuel A. Alito, Jr.: Could I return you to something more basic? Do you think the term "collateral review" is a legal term of art, or is it a term that we can -- we should interpret simply by looking up the word "collateral" in a dictionary?
Judith H. Mizner: Well, this Court has discussed -- has used the term "collateral review" in a number of different contexts, in civil cases, in habeas cases, in the manner of distinguishing between direct review and something that is outside direct review.
Samuel A. Alito, Jr.: Isn't -- if I look up "collateral attack" in Black's Law Dictionary, won't I find a definition there? Won't it tell me that this is something other than the proceeding? This is an attack on a judgment outside of the proceeding that led to the entry of that judgment. Isn't that what the term generally means?
Judith H. Mizner: "Collateral" generally means supplementary, as defined in Black's, and "collateral attack" in Black's is defined as an attack on a judgment in a proceeding other than direct appeal.
Samuel A. Alito, Jr.: Right.
Judith H. Mizner: But the Rule 35 motion in Rhode Island is not part of the direct appeal. It is a separate, specific--
Samuel A. Alito, Jr.: It is part of the case.
Judith H. Mizner: --It is part of the case, Justice Alito, but a -- a motion for a new trial based on newly discovered evidence which is viewed as collateral is also part of the original proceeding.
Samuel A. Alito, Jr.: What about just a regular motion for a new trial, not based on newly -- on newly discovered evidence? Is that collateral, or is that part of the criminal proceeding?
Judith H. Mizner: The motions for new trial -- a motion for new trial that has to be filed within 10 or 14 days of the conviction would be part of the direct appeal and therefore would be -- would not be collateral. But a motion for a new trial that is filed after the judgment is affirmed by a Court of Appeals and the time for cert has passed would be collateral.
Samuel A. Alito, Jr.: What's wrong with the argument that nothing that occurs in the criminal case itself is collateral? What Congress had in mind when it spoke about collateral review was something like habeas. Let me give you an alternative interpretation of this, and maybe it's completely wrong, but you will tell me why it's wrong. Post-conviction is a term of art. Many states, including Rhode Island, have post-conviction review statutes. So Congress wanted to have that time, the time when those proceedings were tolled -- were pending, were tolled -- but not every State uses that phrase. Not every State uses that term. They have other names for the proceeding, and that's what's meant by "other collateral review". Collateral review is a term of art. It's not something that you understand by looking up the word "collateral" in a dictionary. What's wrong with that?
Judith H. Mizner: There is no indication that Congress was limiting the use of the term "collateral review" to a post-conviction legal challenge. Congress could have said that if it had wished.
Samuel A. Alito, Jr.: I'm not saying it has to do with whether it's legal or something else. It has to do with whether it's in the criminal case or not in the criminal case.
Judith H. Mizner: Traditionally motions that are filed -- motions for new trial are -- may be filed after the judgment has been affirmed and have been viewed by the courts as collateral, as collateral review. So there is -- the tradition doesn't limit the use of the term collateral review to a proceeding that is completely separate and apart. Indeed, a 2255, while it may be separately filed, is then consolidated with the original proceeding and there's an entry in the docket, you shall not file any more pleadings in that separate case. It all goes back to the original case of 2255, which is collateral, is heard by the trial court. So there is a -- there is no reason to assume that Congress was limiting collateral review to something outside of the original proceeding.
Elena Kagan: Do you--
Samuel A. Alito, Jr.: 2255 is -- is in the original case but it's a habeas substitute. It was adopted by Congress as a substitute for habeas, isn't that right?
Judith H. Mizner: Yes.
Elena Kagan: --Do you think that a petition for clemency that is presented to the governor would toll the limitations period?
Judith H. Mizner: No, I do not, Justice Kagan.
Elena Kagan: Why -- why is that different?
Judith H. Mizner: Because 2244(d)(2) is tolling an application for review with respect to the pertinent judgment or claim. And a -- an application for clemency doesn't produce any change in the judgment that is rendered by the Court. It's not a request that is related to the legal reasoning behind the judgment, doesn't challenge the basis for the judgment, and it's an executive branch function, in some cases with advice and consent of a legislative body, and there is no judicial review. So it is--
Antonin Scalia: Well, that may be right but I don't think that's the reason. I -- I thought we had held that the word "filed" in the petition means filed in a court, not filed with the governor. It's -- it's the word "filed" in -- in the tolling provision that -- that does the work.
Judith H. Mizner: --I would agree.
Ruth Bader Ginsburg: You think it doesn't matter that -- I mean, Rule 35 motion is a motion made in the original criminal proceeding, not to the side of it. So isn't a collateral attack -- another proceeding to decide a subject main proceeding, but the Rule 35 motion is filed in the criminal proceeding itself?
Judith H. Mizner: Yes, it is, Justice Ginsberg, as is a Rule 33 motion for a new trial based on newly discovered evidence, which courts have held to be collateral. It's a question of -- of when these motions are filed that makes them collateral. They are not part of the direct review process.
Antonin Scalia: So if this was -- if this motion had been filed before judgment, which can happen, before the judgment is final, then there would be no tolling?
Judith H. Mizner: Tolling would not come into -- into play until after the judgment has become final. This has been addressed in -- it would have no impact on tolling.
Antonin Scalia: So the answer is yes. This motion which can be filed either before or after judgment, the time is tolled if it's made after the judgment but not if it's made before.
Judith H. Mizner: Yes.
Sonia Sotomayor: There seems to be some confusion. Judgment is rendered before this motion is made. There is a conviction and there is a sentence, right?
Judith H. Mizner: Yes.
Sonia Sotomayor: So there is a judgment rendered. That's different from whether the judgment is final in a Federal sense. It's final as far as the State is concerned, because the judgment was rendered, correct?
Judith H. Mizner: Well, the judgment would become final as far as the State is concerned, if on appeal, if there is an appeal and the Rhode Island Supreme Court has--
Sonia Sotomayor: But if there is no appeal, it was final the day it was rendered.
Judith H. Mizner: --Yes.
Sonia Sotomayor: As far as the State is concerned. If there is an appeal, then it may undo that, correct?
Judith H. Mizner: Yes.
Sonia Sotomayor: So there is a judgment and this is always post-judgment.
Judith H. Mizner: Yes.
Antonin Scalia: Well, that's not -- that's not what the State says, anyway. The State says, and I think the way 35 reads, it doesn't have to be filed after judgment.
Judith H. Mizner: It has to be filed within 121 days after the entry.
Antonin Scalia: That's right. It can't be filed any later than that. But it doesn't say that it can't be filed before judgment.
Judith H. Mizner: It would have to be filed after the sentence is imposed.
Antonin Scalia: That's right.
Judith H. Mizner: And the sentence--
Antonin Scalia: When does -- when does it become final? When does the -- even at the trial court level, when does it become final?
Judith H. Mizner: --I would say it becomes final when it is imposed.
John G. Roberts, Jr.: Thank you, counsel. Mr. Weisman, you have six minutes remaining.
Aaron L. Weisman: Thank you, Mr. Chief Justice. Again, if I could just clarify regarding the scope of Rule 35. The reporter's notes on Rule 35 do make it clear that an illegal sentence is one which has been imposed after a valid conviction but is not authorized under law. It includes, e.g., a sentence in excess of that provided by statute, imposition of an unauthorized form of punishment, a judgment that does not conform to the oral sentence; and our supreme court has gone on to explain this provision by saying, we have never -- we have never challenged the constitutionality of a penal statute in the context of a Rule 35 motion, nor do we declare that a sentence imposed pursuant to an unconstitutional statute is illegally as contemplated by Rule 35.
Sonia Sotomayor: I'm sorry, I -- you were speaking so fast, I didn't follow you.
Aaron L. Weisman: I'm sorry, Justice Sotomayor.
Sonia Sotomayor: Perhaps we can go back to the simple question, which is, can a defendant who has been sentenced bring a challenge to a sentence in a direct appeal, or not? Or do they have to go by Rule 35(a)?
Aaron L. Weisman: Although there is dicta and some language where our supreme court says essentially file challenges to your sentence as pursuant to Rule 35, it is clear that only certain types of challenges can be brought in a Rule 35 motion. In the run of the mill cases, they have to be brought if there is an appellate record in direct appeal, or most commonly they are brought pursuant to the State's post-conviction relief.
Sonia Sotomayor: Okay. So now we get to the point where some can go under 35(a) but some can't.
Aaron L. Weisman: Right.
Sonia Sotomayor: So they should go on direct appeal, correct?
Aaron L. Weisman: The only ones that are correct on a Rule 35(a) are again where the sentence is not authorized by law, when where it has imposed unauthorized form of punishment, or a judgment--
Stephen G. Breyer: That's called "it's illegal".
Aaron L. Weisman: --Correct. Correct.
Stephen G. Breyer: So now it's illegal.
Aaron L. Weisman: Correct.
Stephen G. Breyer: And the odd thing is that -- that kind of appeal takes place either days or possibly weeks after the defendant may already have appealed his conviction to the higher court.
Aaron L. Weisman: Well -- correct.
Stephen G. Breyer: Is that right? That normally happens?
Aaron L. Weisman: That is correct. Correct.
Stephen G. Breyer: And what I'm curious about is what happens if the court affirms that sentence, let's say two months after it already affirmed the conviction?
Aaron L. Weisman: Right. And our--
Stephen G. Breyer: Which is the judgment pursuant to which -- which is the judgment that became final by conclusion of direct review?
Aaron L. Weisman: --And our position would be, that's not part of the direct review appellate process.
Stephen G. Breyer: Why?
Aaron L. Weisman: That's--
Stephen G. Breyer: The person is not being held in custody pursuant to a judgment of the State court, or at least a relevant judgment, until the sentence has been appealed. Then there is the conclusion of direct review in respect to the judgment in respect to which he is being held in custody. I'm just reading the statute, the Federal statute.
Aaron L. Weisman: --But Your Honor, that could occur at any time. That can occur 5 or 10 years or 20 years later.
Stephen G. Breyer: Exactly.
Aaron L. Weisman: And we're not--
Stephen G. Breyer: That's why I don't -- that's why I am confused. I look at the language of the Federal statute and it seems to me that this individual is not being held in custody pursuant to a judgment until that sentence is final.
Aaron L. Weisman: --But we would suggest--
Stephen G. Breyer: And the sentence is final in the lower court, but they say when the sentence is final at the conclusion of direct review in respect to that sentence, which hasn't even taken place yet.
Aaron L. Weisman: --Yes, but our point would be, Your Honor, that it doesn't move the start of the 1-year limitations period. The start of the 1-year limitations period as this Court said in Jiminez v. Quarterman begins when it begins. It begins when that judgment becomes final, which is 90 days after our supreme court affirms the judgment of conviction--
Stephen G. Breyer: Okay. Then you are going to say--
Aaron L. Weisman: --It doesn't--
Stephen G. Breyer: --all appeals in Rhode Island from sentences -- all appeals on their lawfulness or their mercy take place under Rule 35, and all of them are collateral.
Aaron L. Weisman: --No. What we -- respectfully, what I will going to say is collateral review refers to those, as this Court said in Duncan v. Walker, habeas post-conviction relief vehicles that -- that occur after the conviction has become final.
Sonia Sotomayor: I'm totally confused. If this is part of the criminal proceeding, which is your position, that it's not collateral, but it's part of the proceedings, when does this proceeding become final?
Aaron L. Weisman: It becomes final--
Sonia Sotomayor: That -- that truly -- because -- you're--
Aaron L. Weisman: --Well, under Jiminez v. Walker becomes final when -- 90 days from when the supreme court affirms the conviction.
Sonia Sotomayor: --But if the Rhode Island court has told litigants that they can't challenge some portions of an illegal sentence except by way of Rule 35, how can we call the decision on the affirmance of the conviction a final determination of legality of the sentence? That's contradictory.
Aaron L. Weisman: Because Congress has decided to pick the day on which the appeal becomes -- the conviction becomes final, which always occurs 90 days after the State's high court--
Sonia Sotomayor: That's not what it says. It talks about a judgment. And a judgment in other terms is usually the conviction and the sentence. Rhode Island for its own reasons has separated the two.
Aaron L. Weisman: --Yes, but Congress has set four dates on which the conviction becomes final.
John G. Roberts, Jr.: Thank you, counsel. The case is submitted.